Citation Nr: 0945492	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1973.  The Veteran died in January 2007.  The appellant is 
the surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to service connection for cause of death.  

An April 1975 rating decision granted the Veteran entitlement 
to service connection for schizophrenia, paranoid type, with 
a 100 percent evaluation and an effective date of October 7, 
1974.  An August 1982 rating decision decreased the Veteran's 
rating for schizophrenia, paranoid type, to 70 percent 
disabling, effective November 1, 1982.  A September 1982 
rating decision proposed to sever service connection for 
schizophrenia.  The RO noted that the medical treatment 
records upon which service connection was granted were very 
limited, inconclusive, and subjective.  The more recent 
medical treatment records and VA medical examinations 
indicate that the Veteran has depression, anxiety, and 
various types of social immaturity, rather than 
schizophrenia.  A November 1982 rating decision severed 
service connection for schizophrenia upon a finding that 
service connection was originally granted based on a clear 
and unmistakable error.  

The Board remanded the appellant's current claim for 
additional development in May 2009.  


FINDINGS OF FACT

1.  The Veteran died in January 2007; the certificate of 
death lists the immediate cause of the Veteran's death as 
hepatic encephalopathy; the underlying causes of his death as 
cirrhosis and hepatitis C; and paranoid schizophrenia as a 
significant condition contributing to death, but not 
resulting in the underlying causes.  

2.  The Veteran did not have any service-connected 
disabilities at the time of his death.

3.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the Veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the Veteran's death, and 
the criteria for service connection for the cause of the 
Veteran's death, including DIC benefits, have not been met.  
38 U.S.C.A. §§ 1310 5107(b) (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007 and post-adjudication notice by 
letter dated in June 2009.  

The pre and post adjudication notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, and afforded the 
appellant a medical opinion regarding the etiology of the 
Veteran's death.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claim file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant contends that the Veteran died as the result of 
paranoid schizophrenia, which began during his service.  The 
appellant contends that the Veteran's mental health caused 
him erratic behavior, which made it difficult for him to get 
medical care, and that had he not been mentally ill he would 
have sought treatment earlier and not died.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in January 2007.  The certificate of death 
lists the immediate cause of the Veteran's death as hepatic 
encephalopathy and the underlying causes of his death as 
cirrhosis and hepatitis C.  It was noted that paranoid 
schizophrenia was a significant condition contributing to 
death, but not resulting in the underlying causes.  At the 
time of the Veteran's death, service connection was not 
established for any disability, including schizophrenia.  The 
Veteran was service connected for schizophrenia in an April 
1975 rating decision, however service connection was severed 
in a November 1982 rating decision.  

The Veteran's STRs are completely negative for findings, 
complaints or diagnosis of cirrhosis or hepatitis C or any 
liver related conditions.  His November 1973 separation 
examination shows that clinical evaluation and laboratory 
testing revealed that he was entirely normal.  

A March 1975 VA treatment record notes that the Veteran was 
hospitalized at a VA facility on October 7, 1974, for 
paranoid schizophrenia.  He was found to have full-blown 
paranoid schizophrenia manifesting hallucinations, paranoid 
delusions, mental confusion, and somatic complaints.  The 
Veteran's October 7, 1974, treatment records are of record, 
however they are largely illegible.     

Medical treatment records subsequent to the November 1982 
rating decision do not indicate that the Veteran was 
diagnosed with schizophrenia; however VA treatment records 
dated in July and August 2002, respectively, note that the 
Veteran was given an assessment of possible bipolar disorder 
and that he had a long history of psychotic episodes.  

VA treatment records dated in October 2002 note that the 
Veteran was given an assessment of cirrhosis.  A December 
2006 statement of the attending physician at the hospice 
notes that the Veteran was given diagnoses of cirrhosis of 
the liver, terminal, diabetes, and hepatitis C.  The Veteran 
was admitted to the hospice due to terminal illness.  

Thus, the medical evidence is, at the very least, confusing 
with respect to the Veteran's schizophrenia, especially in 
view of the varying diagnoses of psychiatric disorders 
through the years.  The evidence can be read to say that the 
Veteran was, shortly after service and/or, at the time of his 
death, misdiagnosed with schizophrenia; or that he had 
schizophrenia which "resolved" and then resurfaced before 
his death; or that he had a mental disorder other than 
schizophrenia.  

The Veteran's certificate of death clearly states that he had 
paranoid schizophrenia at the time of his death, and that it 
was a significant condition contributing to death, but did 
not result in the underlying causes of his death.  The basis 
for the conclusion on the death certificate is not evident in 
the evidence of record and is not, in and of itself, a basis 
upon which DIC can be granted as service connection for 
schizophrenia was not in effect at the time of his death.  

A VA medical opinion was provided in June 2009.  The examiner 
noted a review of the Veteran's claim file, and that he 
accepts that the Veteran was diagnosed with schizophrenia in 
1974 and at the time of his death.  The examiner also noted 
that there is clear evidence in the record that the 
schizophrenia diagnosis was inaccurate.  Treatment records 
suggest encephalopathy secondary to his history of heavy 
substance use.  The examiner noted that it is less likely 
than not that the Veteran's diagnoses of schizophrenia in 
1974 and at the time of his death have any relation to each 
other, other than that they are inaccurate diagnoses.  The 
Veteran's certificate of death included schizophrenia as a 
condition contributing to his death, but the primary cause of 
death had to do with his liver problems.  There is no 
evidence to suggest that the schizophrenia itself would have 
a direct impact on the Veteran's liver function, especially 
in comparison to his lifetime of drug and alcohol abuse.   

The appellant has presented no medical evidence that any 
service-connected disease, including schizophrenia, was the 
principal or a contributory cause of the Veteran's death.  

The negative evidence in this case outweighs the positive.  
The appellant genuinely believes that the Veteran's death is 
related to service.  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide 
a competent opinion on a medical matter regarding her 
deceased husband's mental condition.  And, even if her 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinion provided by the VA medical 
professional who discussed the medical evidence of record and 
the etiology of the Veteran's death, and found that there is 
no evidence to suggest that the schizophrenia itself would 
have a direct impact on the Veteran's liver function.  See 
Jandreau, 492 F.3d at 1372.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran had no service connected 
disabilities at the time of his death and, therefore, the 
provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are 
inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310 is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


